Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0157094) in view of Takeda (US 2012/0075563).
Regarding claim 1, Lee teaches a liquid crystal display (LCD) (Fig. 1-Fig. 7, [0037-0078]) comprising: 
a backlight unit (200 in Fig. 1, [0038]); 
a lower polarizing plate (116 in Fig. 2, [0049]) provided on the backlight unit (200 in Fig. 1, [0038]); 
a lower glass substrate (the base substrate within 110 in Fig. 1, [0044]) provided on the lower polarizing plate (116 in Fig. 2, [0049]); 
a plurality of thin-film transistors (114 in Fig. 2, [0048]) provided on the lower glass substrate (the base substrate within 110 in Fig. 1, [0044]); 

a color filter (121 in Fig. 2, [0049]) provided on the liquid crystal layer (130 in Fig. 2, [0039, 0045]); 
an upper glass substrate (the base substrate within 120 in Fig. 1, [0044]) provided on the color filter (121 in Fig. 2, [0049]); 
an upper polarizing plate (123 in Fig. 2, [0049]) provided on the upper glass substrate (the base substrate within 120 in Fig. 1, [0044]); and 
a heat release structure (160, or the combination of 160 and 400 in Fig. 1, 3 and 7, [0040, 0042, 0051-0052, 0056, 0063-0078], the upper metal case 400 is in direct contact with the heat dissipation metal layer 160 with no intervening layers therebetween) configured to externally release thermal energy of the LCD ([0072-0078]).
Lee does not teach that the liquid crystal layer comprising a plurality of liquid crystal cells spaced apart from each other in a lattice structure and respectively corresponding to the plurality of thin-film transistors.
Takeda teaches that (Fig. 9, Fig. 2-3, [0065-0067]) the liquid crystal layer (3 in Fig. 2, [0040]) comprising a plurality of liquid crystal cells (the cells of 3 each surrounding by the rectangular shaped polymer wall 7 in Fig. 9 and Fig. 2, [0067, 0066-0065]) spaced apart from each other in a lattice structure (Fig. 9 and Fig. 2, [0067, 0066-0065]) and respectively corresponding to (Fig. 9 and Fig. 2-3, [0067, 0066-0065]) the plurality of thin-film transistors (the TFT 12 in Fig. 3, [0041]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Takeda for the system of Lee since this would help to prevent influence of liquid crystal orientation between pixels, and color leakage between the adjacent pixels is reduced (Takeda, [0109-0110]).

Regarding claim 9, Lee also teaches that the heat release structure (160, or the combination of 160, 118 and 400 in Fig. 1 and 3, [0040, 0042, 0051-0052, 0056, 0072-0078]) is formed of copper ([0052, 0065]), indium tin oxide, or graphene.

Claims 2-4 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0157094) in view of Takeda (US 2012/0075563) and Kubota (JP2008234841A).
Regarding claim 2, Lee in view of Takeda already teaches the LCD as recited above in claim 1. Lee does not teach that the heat release structure corresponds to the lattice structure of the plurality of liquid crystal cells.
Kubota teaches that (Fig. 5-18, Pages 8-12 of the attached English translation of JP2008234841A) a heat release structure (the heat release structure corresponding to the heat dissipation wiring THa in Fig. 5-7 and Fig. 9-10) corresponds to a black matrix (BMa in Fig. 5-6 and Fig. 9-10) defining pixels (Fig. 5-7 and Fig. 9-10).
Takeda teaches that a black matrix (13 in Fig. 2 and 9, [0065]) defining pixels (Fig. 2 and 9, [0065]) corresponds to the lattice structure (Fig. 9 and Fig. 2, [0067, 0066-0065]) of the plurality of liquid crystal cells (the cells of 3 each surrounding by the rectangular shaped polymer wall 7 in Fig. 9 and Fig. 2, [0067, 0066-0065]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kubota and Takeda for the system of Lee in view of Takeda such that the heat release structure of the system of Lee in view of Takeda and Kubota corresponds to the lattice structure of the plurality of liquid crystal cells and the black matrix defining pixels. The motivation is that the heat which is confined inside the luminous panel is easy to be released, it can control the rise of temperature of the luminous device itself, and it becomes possible to 

Regarding claim 3, Lee in view of Takeda already teaches the LCD as recited above in claim 1. Lee does not teach that the heat release structure is provided on the upper polarizing plate or provided between the lower polarizing plate and the backlight unit.
Kubota teaches that (Fig. 5-18, Pages 8-12 of the attached English translation of JP2008234841A) a heat release structure (the heat release structure corresponding to the heat dissipation wiring TH/THa/THb/THc/THd in Fig. 5-15) provided on an upper polarizing plate (40 in Fig. 6, 8, 10-11, 13 and 15) at a side facing the lower substrate (10 in Fig. 6, 8, 10-11, 13 and 15), the heat release structure being configured to release thermal energy of a display panel (Fig. 5-18, Pages 8-11).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kubota for the system of Lee in view of Takeda such that a heat release structure as taught by Kubota is added to the system of Lee in view of Takeda and provided on the upper polarizing plate of the system of Lee in view of Takeda at a side facing the lower base substrate of the system of Lee in view of Takeda, therefore, the heat release structure of the system of Lee in view of Takeda and Kubota is provided on the upper polarizing plate or provided between the upper polarizing plate and the lower polarizing plate. The motivation is that the heat which is confined inside the luminous panel is easy to be released, it can control the rise of temperature of the luminous device itself, and it becomes possible to control the deterioration of film (Kubota, Page 2, last paragraph).

Regarding claim 4, Lee in view of Takeda already teaches the LCD as recited above in claim 1. Lee does not teach that at least one of a heat-releasing fin, a heat-releasing fan, and a heat pipe, wherein the heat release structure is connected to the at least one of the heat-releasing fin, the heat-releasing fan, and the heat pipe.
Kubota teaches that (Fig. 5-18, Pages 8-12 of the attached English translation of JP2008234841A) a heat release structure (the heat release structure corresponding to the heat dissipation wiring THa in Fig. 5-7 and Fig. 9-10) corresponds to a black matrix (BMa in Fig. 5-6 and Fig. 9-10) defining pixels (Fig. 5-7 and Fig. 9-10) and is configured to externally release thermal energy of a display panel (Fig. 5-18, Pages 8-11); at least one of a heat-releasing fin, a heat-releasing fan, and a heat pipe (THb in Fig. 5, 7-8, or THc in Fig. 9 and 11), wherein the heat release structure (the heat release structure corresponding to the heat dissipation wiring THa in Fig. 5-7 and Fig. 9-10) is connected to the at least one of the heat-releasing fin, the heat-releasing fan, and the heat pipe (THb in Fig. 5, 7-8, or THc in Fig. 9 and 11).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kubota for the system of Lee in view of Takeda such that a heat release structure and a heat pipe as taught by Kubota is added to the system of Lee in view of Takeda such that the LCD of the system of Lee in view of Takeda and Kubota comprises at least one of a heat-releasing fin, a heat-releasing fan, and a heat pipe, wherein the heat release structure is connected to the at least one of the heat-releasing fin, the heat-releasing fan, and the heat pipe. The motivation is that the heat which is confined inside the luminous panel is easy to be released, it can control the rise of temperature of the luminous device itself, and it becomes possible to control the deterioration of film (Kubota, Page 2, last paragraph).

Regarding claim 10, Lee teaches a liquid crystal display (LCD) (Fig. 1-Fig. 7, [0037-0078]) comprising: 
a backlight unit (200 in Fig. 1, [0038]); 
a lower polarizing plate (116 in Fig. 2, [0049]) provided on the backlight unit (200 in Fig. 1, [0038]); 
a lower glass substrate (the base substrate within 110 in Fig. 1, [0044]) provided on the lower polarizing plate (116 in Fig. 2, [0049]); 
a plurality of thin-film transistors (114 in Fig. 2, [0048]) provided on the lower glass substrate (the base substrate within 110 in Fig. 1, [0044]); 
a liquid crystal layer (130 in Fig. 2, [0039, 0045]) provided on the plurality of thin-film transistors (114 in Fig. 2, [0048]); 
a color filter (121 in Fig. 2, [0049]) provided on the liquid crystal layer (130 in Fig. 2, [0039, 0045]); 
an upper glass substrate (the base substrate within 120 in Fig. 1, [0044]) provided on the color filter (121 in Fig. 2, [0049]); 
an upper polarizing plate (123 in Fig. 2, [0049]) provided on the upper glass substrate (the base substrate within 120 in Fig. 1, [0044]); and 
a heat release structure (160, or the combination of 160 and 400 in Fig. 1, 3 and 7, [0040, 0042, 0051-0052, 0056, 0063-0078], the upper metal case 400 is in direct contact with the heat dissipation metal layer 160 with no intervening layers therebetween) being configured to release thermal energy of the LCD ([0072-0078])
Lee does not teach that the liquid crystal layer comprising a plurality of liquid crystal cells spaced apart from each other in a lattice structure and respectively corresponding to the plurality of thin-film 
Takeda teaches that (Fig. 9, Fig. 2-3, [0065-0067]) the liquid crystal layer (3 in Fig. 2, [0040]) comprising a plurality of liquid crystal cells (the cells of 3 each surrounding by the rectangular shaped polymer wall 7 in Fig. 9 and Fig. 2, [0067, 0066-0065]) spaced apart from each other in a lattice structure (Fig. 9 and Fig. 2, [0067, 0066-0065]) and respectively corresponding to (Fig. 9 and Fig. 2-3, [0067, 0066-0065]) the plurality of thin-film transistors (the TFT 12 in Fig. 3, [0041]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Takeda for the system of Lee since this would help to prevent influence of liquid crystal orientation between pixels, and color leakage between the adjacent pixels is reduced (Takeda, [0109-0110]).
Kubota teaches that (Fig. 5-18, Pages 8-12 of the attached English translation of JP2008234841A) a heat release structure (the heat dissipation wiring TH/THa/THb/THc/THd in Fig. 5-15) provided on an upper polarizing plate (40 in Fig. 6, 8, 10-11, 13 and 15) at a side facing the lower substrate (10 in Fig. 6, 8, 10-11, 13 and 15), the heat release structure being configured to release thermal energy of a display panel (Fig. 5-18, Pages 8-11).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kubota for the system of Lee in view of Takeda such that a heat release structure as taught by Kubota is added to the system of Lee in view of Takeda and provided on the upper polarizing plate of the system of Lee in view of Takeda at a side facing the lower base substrate of the system of Lee in view of Takeda, therefore, the heat release structure of the system of Lee in view of Takeda and Kubota is provided on the upper polarizing plate or provided between the upper polarizing plate and the lower polarizing plate and the heat release structure being configured to release thermal energy of the LCD. The motivation is that the heat which is confined inside 

Regarding claim 11, Lee does not teach that the heat release structure corresponds to and overlaps a space between the plurality of liquid crystal cells in the lattice structure.
Kubota teaches that (Fig. 5-18, Pages 8-12 of the attached English translation of JP2008234841A) the heat release structure (the heat release structure corresponding to the heat dissipation wiring THa in Fig. 5-7 and Fig. 9-10) corresponds to and overlaps a black matrix (BMa in Fig. 5-6 and Fig. 9-10) defining pixels (Fig. 5-7 and Fig. 9-10).
Takeda teaches that a black matrix (13 in Fig. 2 and 9, [0065]) defining pixels (Fig. 2 and 9, [0065]) corresponds to and overlaps a spacer between the plurality of liquid crystal cells (the cells of 3 each surrounding by the rectangular shaped polymer wall 7 in Fig. 9 and Fig. 2, [0067, 0066-0065]) in the lattice structure (Fig. 9 and Fig. 2, [0067, 0066-0065]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kubota and Takeda for the system of Lee in view of Takeda such that the heat release structure of the system of Lee in view of Takeda and Kubota corresponds to and overlaps a space between the plurality of liquid crystal cells in the lattice structure and the black matrix defining pixels. The motivation is that the heat which is confined inside the luminous panel is easy to be released, it can control the rise of temperature of the luminous device itself, and it becomes possible to control the deterioration of film (Kubota, Page 2, last paragraph), and this would help to prevent influence of liquid crystal orientation between pixels, and color leakage between the adjacent pixels is reduced (Takeda, [0109-0110]).

Regarding claim 12, Lee also teaches that the heat release structure (160, or the combination of 160, 118 and 400 in Fig. 1 and 3, [0040, 0042, 0051-0052, 0056, 0072-0078]) is formed of copper ([0052, 0065]), indium tin oxide, or graphene.

Regarding claims 13 and 14, Lee does not teach that at least one of a heat-releasing fin, a heat-releasing fan, and a heat pipe, wherein the heat release structure is connected to at least one of the at least one of the heat-releasing fin, the heat-releasing fan, and the heat pipe.
Kubota teaches that (Fig. 5-18, Pages 8-12 of the attached English translation of JP2008234841A) a heat release structure (the heat release structure corresponding to the heat dissipation wiring THa in Fig. 5-7 and Fig. 9-10) corresponds to a black matrix (BMa in Fig. 5-6 and Fig. 9-10) defining pixels (Fig. 5-7 and Fig. 9-10) and is configured to externally release thermal energy of a display panel (Fig. 5-18, Pages 8-11); at least one of a heat-releasing fin, a heat-releasing fan, and a heat pipe (THb in Fig. 5, 7-8, or THc in Fig. 9 and 11), wherein the heat release structure (the heat release structure corresponding to the heat dissipation wiring THa in Fig. 5-7 and Fig. 9-10) is connected to at least one of the at least one of the heat-releasing fin, the heat-releasing fan, and the heat pipe (THb in Fig. 5, 7-8, or THc in Fig. 9 and 11).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kubota for the system of Lee in view of Takeda such that a heat release structure and a heat pipe as taught by Kubota is added to the system of Lee in view of Takeda such that the LCD of the system of Lee in view of Takeda and Kubota comprises at least one of a heat-releasing fin, a heat-releasing fan, and a heat pipe, wherein the heat release structure is connected to at least one of the at least one of the heat-releasing fin, the heat-releasing fan, and the heat pipe. The motivation is that the heat which is confined inside the luminous panel is easy to .

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Takeda as applied to claim 1 above, and further in view of Kubota (JP2008234841A) and Kang (KR 20060112811A) .
Regarding claim 8, Lee does not teach that a heat-releasing fin; a heat-releasing fan; and a heat pipe, wherein the heat release structure is connected to the heat-releasing fin, the heat- releasing fan, and the heat pipe.
Kubota teaches that (Fig. 5-18, Pages 8-12 of the attached English translation of JP2008234841A) a heat release structure (the heat release structure corresponding to the heat dissipation wiring THa in Fig. 5-7 and Fig. 9-10) corresponds to a black matrix (BMa in Fig. 5-6 and Fig. 9-10) defining pixels (Fig. 5-7 and Fig. 9-10), and a heat pipe (THb in Fig. 5, 7-8, or THc in Fig. 9 and 11), wherein the heat release structure (the heat release structure corresponding to the heat dissipation wiring THa in Fig. 5-7 and Fig. 9-10) is connected to the heat pipe (THb in Fig. 5, 7-8, or THc in Fig. 9 and 11) and a flexible substrate (20 in Fig. 5 and 8, or 70 in Fig. 9 and 11) for heat dissipation effect (Fig. 5-11).
Kang teaches that (Fig. 1-3, Pages 3-5 of the attached English translation of KR 20060112811A) a heat-releasing fin (33 in Fig. 1-2), a heat-releasing fan (41 in Fig. 1-3), and a flexible substrate (23 in Fig. 2) extended from a display panel (11 in Fig. 1-2) is connected to the heat-releasing fin (33 in Fig. 1-2) and the heat-releasing fan (41 in Fig. 1-3) for heat dissipation effect (Fig. 1-2). 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kubota and Kang for the system of Lee in view of Takeda such that the LCD of the system of Lee in view of Takeda, Kubota and Kang 
Regarding claim 5, as stated in the rejection of claim 8 above, Lee in view of Takeda, Kubota and Kang teaches that the LCD further comprising: a heat-releasing fin; and a heat pipe, wherein the heat release structure is connected to the heat-releasing fin and the heat pipe.
Regarding claim 6, as stated in the rejection of claim 8 above, Lee in view of Takeda, Kubota and Kang teaches that the LCD further comprising: a heat-releasing fin; and a heat-releasing fan, wherein the heat release structure is connected to the heat-releasing fin and the heat- releasing fan.
Regarding claim 7, as stated in the rejection of claim 8 above, Lee in view of Takeda, Kubota and Kang teaches that the LCD further comprising: a heat-releasing fan; and a heat pipe, wherein the heat release structure is connected to the heat-releasing fan and the heat pipe.

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Takeda and Kubota as applied to claim 10 above, and further in view of Kang (KR 20060112811A) .
Regarding claim 15, as stated in the rejection of claim 8 above, Lee in view of Takeda, Kubota and Kang teaches that the LCD further comprising a heat-releasing fin and a heat pipe, wherein the heat release structure is connected to the heat-releasing fin and the heat pipe.
Regarding claim 16, as stated in the rejection of claim 8 above, Lee in view of Takeda, Kubota and Kang teaches that the LCD further comprising a heat-releasing fin and a heat- releasing fan, wherein the heat release structure is connected to the heat-releasing fin and the heat-releasing fan.
Regarding claim 17, as stated in the rejection of claim 8 above, Lee in view of Takeda, Kubota and Kang teaches that the LCD further comprising a heat-releasing fan and a heat pipe, wherein the heat release structure is connected to the heat-releasing fan and the heat pipe.
Regarding claim 18, as stated in the rejection of claim 8 above, Lee in view of Takeda, Kubota and Kang teaches that the LCD further comprising a heat-releasing fin, a heat-releasing fan, and a heat pipe, wherein the heat release structure is connected to the heat-releasing fin, the heat-releasing fan, and the heat pipe.

Regarding claim 20, Lee also teaches the stack up (Fig. 2) of the upper polarizing plate, the upper substrate, the lower substrate and the lower polarizing plate (Fig. 2). Lee does not explicitly point out that the heat release structure is provided between the upper polarizing plate and the lower polarizing plate. 
Kubota teaches that (Fig. 5-18, Pages 8-12 of the attached English translation of JP2008234841A) the heat release structure (the heat dissipation wiring TH/THa/THb/THc/THd in Fig. 5-15) provided on an upper polarizing plate (40 in Fig. 6, 8, 10-11, 13 and 15) at a side facing the lower substrate (10 in Fig. 6, 8, 10-11, 13 and 15) and directly on the black matrix (BM in Fig. 5-15).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kubota for the system of Lee in view .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Takeda, Kubota and Kang as applied to claim 18 above, and further in view of Lee (KR 200370811Y1) .
Regarding claim 19, Lee already teaches the upper polarizing plate (123 in Fig. 2, [0049]) provided on the upper glass substrate (the base substrate within 120 in Fig. 1, [0044]), and the heat release structure (the combination of 160 and 400 in Fig. 1, 3 and 7, [0040, 0042, 0051-0052, 0056, 0063-0078], the upper metal case 400 is in direct contact with the heat dissipation metal layer 160 with no intervening layers therebetween, 400 is provided on the upper substrate opposite to the backlight unit) is provided on the upper substrate (120 in Fig. 7) opposite to the backlight unit (200 in Fig. 1 and Fig. 7, [0038]). 
Lee teaches that (Fig. 3-5, Abs and Pages 3-4 of the attached English translation of KR 200370811Y1) a heat release structure (35/35a in Fig. 3-5, Page 3) is provide on the upper polarizing plate (36 in Fig. 3) opposite to the backlight unit (32 in Fig. 3). 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lee for the system of Lee in view of Takeda, Kubota and Kang such that the heat release structure of the system of Lee in view of Takeda, Kubota and Kang is provided on the upper polarizing plate opposite to the backlight unit since this would help to provide suppression of deterioration of the liquid crystal and the polarizing plate, and prevent the occurrence of oblique unevenness (Lee, Page 2, paragraph 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871